Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments and the Declaration filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that the declaration at paragraph 8 states that the instruments “used in Kim are not designed to apply a pulsed magnetic field to samples they are measuring” and that “the samples in Kim are electrically free-standing in both instruments during the measurements, which means there were no electrodes on the samples in either instrument that could be used to apply an electric field to the sample as described in Kimura.” 
However, it would have been obvious to one of ordinary skill to magnetize the crystal with an electric field as taught by Kimura as described in the rejection below. The reference Kim does not limit the way in which the polycrystal is magnetized such that one of ordinary skill would recognize that magnetizing a material by electric field is applicable to the polycrysal of the current invention absent a showing of unexpected results. 
Even if the absence of electrodes known to the author of the reference Kim demonstrates physical incompatibility between Kim and Kimura, arguendo, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. MPEP 2145 (III). In the instant case, it would have been obvious to modify Kim with the teachings of Kimura as stated in the record herein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-3, 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Evidence for composition variations and impurity segregation at grain boundaries…”) in view of Kim (“Evidence for composition variations and impurity segregation at grain boundaries…”) in view of Kimura (US 2017/0152185).
Regarding claims 1 and 15; Kim teaches a method of manufacturing a superconducting magnet comprising an Fe-based polycrystal (abstract) comprising providing a Fe-based powder, pressing the Fe-based powder into a first container (either CIP or HIP step), heat treating the Fe-based powder in a second container (HIP) to provide a Fe-based polycrystal, magnetizing the Fe-based polycrystal to provide a superconducting magnet comprising a Fe-based polycrystal at a temperature of 5 K (page 2, first column).
Kim teaches a process as described above in claim 1, but fails to teach magnetizing the polycrystal with an electric field.
Kim, however, teaches magnetizing the polycrystal (applying a magnetic field; page 2, second column).
Additionally, Kimura teaches that an electric field produces a magnetic field (para. 0210).
Therefore, it would have been obvious to one of ordinary skill in the art to provide an electric field applied to the material of Kim in order to produce a magnetic field as taught by Kimura and because Kim teaches magnetizing the polycrystal.
Regarding claim 2, Kim teaches that heating takes place in a HIP (page 2, second column). It appears that pressing, as recited in claim 1, takes place in the HIP such that pressing and heat-treating takes place in the same container (HIP container; page 2, second column).
Regarding claim 3, 12-14, Kim teaches presses and heat treating the powder comprising sintering (heating to 600 C for 10 hours under pressure) in a HIP (page 2, second column) and the first container is a CIP (as there are two different pressing steps (CIP and HIP), Kim is interrupted (in this ground of rejection) as teaching pressing that takes place in a different container than the second container) (page 2, second column).
Regarding claims 5-11, 15, 16, 18-19, Kim teaches that the powder comprises a formula of Ba0.6K0.4Fe2As2 and a crystalline grain size of less than 10 micrometers (samples are less than 20 nm in radius) (page 2, first column).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735